                               IN THE
                    UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS
                       EAST ST. LOUIS DIVISION

UNITED STATES OF AMERICA,              )
                                       )
            Plaintiff,                 )
    vs.                                )
                                       )
FUNDS IN THE AMOUNT OF                 )
FIVE HUNDRED TEN THOUSAND              )
NINE HUNDRED TEN DOLLARS               ) No. 3:18-cv-1683-NJR-SCW
($510,910.00) in U.S. CURRENCY, and    )
ONE FORD FOREST RIVER FORESTER         )
RECREATIONAL VEHICLE, BEARING          )
VIN: 1FDWS9PM1GKA97463, WITH           )
ALL ACCESSORIES, ATTACHMENTS,          )
AND COMPONENTS THEREON, et al.         )
                                       )
            Defendants.                )
                                       )
PATRICK N. BARBER and STEPHEN M. KOMIE )
                                       )
            Claimants.                 )

            CERTIFICATE OF SERVICE VIA ELECTRONIC MAIL

    The undersigned, an attorney, deposes and states that a true and correct
copy of the attached Claimant PATRICK N. BARBER’S Request to Produce has
been served upon the below named party(ies), at the address(es) shown via
electronic mail on the 21st day of December, 2018.

To:   William E. Coonan
      Assistant United States Attorney
      Nine Executive Drive
      Fairview Heights, Illinois 62208
      (618) 628-3700
      liam.coonan@usdoj.gov


                                    /s/ Stephen M. Komie
                                        Stephen M. Komie
